DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 02/03/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-14 are still pending. 
3. 	Claims 15-26 were previously withdrawn from consideration due to a restriction requirement.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 05/01/2018 have been accepted.

II. Rejections Under 35 U.S.C. 103
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Authorization for this examiner’s amendment was given in a telephone interview with MIKE KIM, ESQ., (Reg. No.: 72867), on 03/22//2021.


Claims 15-26 are cancelled.

Reasons for Allowability / Allowable Subject Matter
10. 	Claims 1-14 are allowed. 

11.	The following is an examiner's statement of reasons for allowance: 

12. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
an electrical capacitance tomography (ECT) device comprising a sensing region defined by a set of non-contact electrodes to be charged, thereby creating an electric field, wherein the ECT device measures capacitance in the sensing region, and wherein the set of non-contact electrodes are arranged on the ECT device based on a geometry suitable for the object of interest being placed into the ECT device; 
wherein the electric field of the ECT device interrogates the object of interest having the stress-sensitive film placed within the sensing region.

	Claims 2-14 are allowed due to the fact that they further limit and depend on claim 1.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Eichhorn (Pub. No.: US 2015/0044656) teaches an “A sensor and method of sensing dimensional changes, stress changes or pressure changes on a substrate uses a sensor in the following manner. Temporarily and non-destructively attach a piezoresistant sensor to a surface. The piezoresistant sensor has an electrically conductive elastic body having at least one pair of opposed ends, and the elastic body contains conductive nanotubes homogeneously distributed therein” (Abstract).
Hamilton (Pub. No.: US 2015/0066415) teaches the “A system and process can be adapted to determine if a device under test (DUT) is within predetermined acceptability or unacceptability pattern parameters based on configuration data and detectable emission or detectable signal profile data associated with a known good device under test (KGDUT). The system can include a sensor array which includes different electromagnetic or optical sensors that can include electrical and/or thermal sensors, a control section operable to position elements of the sensor array in proximity to different areas of interest of the KGDUT and DUT, a KGDUT/DUT control system operable to input a pattern of testing control signals” (Abstract).
c)	Park (Pub. No.: US 2016/0238547) teaches “Carbon nanotubes, graphene nanoplatelets, and/or metal oxides are incorporated in a polymer to form a sensing element that may be applied on to a surface for sensing hydrocarbon leakage, mechanical stress, and/or temperature change of a hydrocarbon transportation and/or storage structure. Electrical signals from the sensing element are processed to check for indicators of leakage, stress and/or temperature change” (Abstract).

14.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867